FILED

UNITED states ots'ratcr coURT DEC - 'I 2013
FOR THE DISTRICT ()F COLUMBIA O|¢I'k. U.S. District & Bankruptcy
Coum for the District ot columbia

DaVonta M. R0w1and, )
)

Plaintiff, )

)

v. ) Civil Action N0. /3"' 

)

Civil Division, )
)

Defendant. )

)

MEMORANDUM OPINION
Plaintiff, proceeding pro se_. has submitted a complaint against "Civil Division,"’ Compl.
Caption, and an application to proceed informer pauperis. The Court will grant plaintiff s
application and will dismiss the case pursuant to 28 U.S.C. § 1915(e)(2) for failure to state a
claim upon which relief can be granted
From the allegations in the complaint and the address of the defendant, the Court

determines that plaintiff is suing the Civil Division of the Superior Court of the District of
Columbia. "The District of Columbia Courts cannot be sued separately from the District of
Columbia," Bean v_ District ofColumbz`a Cour!s, 930 F. Supp. 2d 93, 95 (D.D.C. 2013) (citing
Kundra! v. District ofColumbia, 106 F. Supp, 2d l, 4-8 (D.D.C. 2000)), and plaintiff s purported
claim of "legal malpractice" fails to provide any notice of a claim against the District of
Columbia. Hence, this case will be dismissed. A separate Order accompanies this Memorandum

Opinion.

§ Unite\l Stat£j[)isisr.i.dt judge
DATE: October , 2013